department of the treasury internal_revenue_service washington d c t n x e x e m p t n n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date date date uil number employer_identification_number legend n dear ------------------ a and b a i of the internal_revenue_code facts contact person identification_number telephone number you request a ruling you qualify as a church within the meaning of sections n is exempt under sec_501 of the code and is described in sec_509 and sec_170 as a religious_organization it was also classified as a religious_order in a private_letter_ruling n employs over big_number staff members and operates through more than ministry divisions in the united_states it has over big_number volunteers it is also active in countries outside of the united_states it ministers to over twenty thousand people weekly throughout the united_states and abroad including weekly bible studies and over weekly worship meetings n operates several camp programs ministering to over big_number students worship services are conducted daily at camp attendance at various n worship services varies widely worship services may include only a few persons at a small bible study group or as many as persons at a regional or national conference or more than big_number persons at an n camp weekly worship services attendance typically averages to people in addition to worship services n ministry staff conducts several other forms of religious services including but not limited to marriages funerals communion bible studies and prayer meetings n has a written_statement of faith which encompasses the basic tenets of the christian faith all board members officers and ministry personnel of n are required to affirm their belief in and adherence to the statement of faith n has a faith and conduct policies for all of its staff and volunteers all n’s staff and volunteers are required to renounce other world views or religious beliefs to the extent such other beliefs are inconsistent with or contradict n’s statement of faith mission statement and other conduct policies as provided in the faith and conduct policies n staff volunteers and teenage attendees are not required to renounce their memberships in other churches or religious orders in order to participate in n n has a formal code of doctrine and discipline for its followers all n staff and volunteers must subscribe to the n statement of faith mission statement and other conduct policies failure to abide by these policies can lead to disciplinary measures including termination of employment with n or a ban from serving n as a volunteer n operates sunday schools_for the religious instruction of the young it also provides religious instruction via its weekly worship and bible study meetings programs and camps n has its own religious literature including books handbooks pamphlets and manuals used for bible studies n has set up an entire division which publishes ministry and religious materials n ministry personnel are required to complete a mi nimum amount of religious education although formal ordination is not required this minimum training for the ministry personnel requires that the ministry personnel demonstrate prior ministry experience biblical knowledge and a desire for additional religious education these courses provide training in basic christian theology philosophy and methodology of youth outreach courses are also offered on biblical knowledge evangelism discipleship leadership development cultural differences relational skills financial stewardship and other areas the courses are taught by n staff some of whom have some advance degree eg a masters of divinity and or substantial ministry experience or by faculty from various seminaries approximately of its staff members are ordained or licensed currently n does require its ministry personnel complete a significant course of study and also encourages formal religious training by offering sabbaticals to its ministry personnel to pursue such training and ordination n also requires ongoing religious training of its staff and volunteers n also holds certain commissioning services for its religious_order members and for some of its missionaries going to a foreign mission field n's religious hierarchy and ecclesiastical government are similar to many denominations n is governed by a board_of directors its chief_executive_officer is the president of n a number of divisional senior executive and ministry team officers serve under the president and they oversee ministerial directors the ministerial directors oversee the activities of their specific ministries which are directly run by pastors lay leaders and volunteers as such the n ministries are the equivalent of local churches and the ministerial directors are in essence local pastors n's president serves in the same type of spiritual overseer role as the president of any denomination and the board_of directors is the equivalent of any denomination's board_of elders all n areas have established places of worship in addition each n camp has a chapel where staff volunteers and campers hold worship services n's central offices and its other offices throughout the world serve as established places of worship as staff and volunteers working in those offices and in the areas hold regular devotions prayer times and bible studies regular worship services are held at all of n's facilities n states none of its funds or property will be used by any officer director employee minister or pastor for his or her personal needs or convenience no officer director or trustee is related by blood or marriage several board members and officers receive compensation from n for services rendered for working hours or more per week n has a conflicts policy in place n has no for-profit or non-profit subsidiaries law sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_170 of the code describes a church_or_convention_or_association_of_churches in 490_fsupp_304 d d c the court recognized the service's 14-part test in determining whether a religious_organization was a church the criteria are a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own established places of worship regular congregations regular religious services sunday schools_for religious instruction of the young and schools_for the preparation of its ministers in 48_tc_358 an interdenominational organization performed dental work for missionaries and helped to promote the evangelization of the world the court held that this was not a church 380_us_163 provides that in order for an organization to be considered religious in nature its members must have a sincere and meaningful belief in its doctrine occupying a place in members' lives parallel to that filled by god in the lives of traditionally religious persons in 195_fsupp_891 n d cal the court determined that an incorporated religious teaching order which performed no sacerdotal functions was not a church in 88_tc_1341 the court found that an exempt_organization that operated a radio ministry for the purpose of improving spiritual health and self-awareness could be a church rationale the question is whether n is a church described in sec_170 of the code on this question american guidance foundation supra is helpful because it provides a point test to determine what is a church n meets most of the point criteria in american guidance foundation n is fully incorporated and has a distinct legal existence it has a creed and form of worship recognized by its members it has a formal code of doctrine and discipline as evidenced by n’s statement of faith and mission statement as a church organization n has a definite and distinct ecclesiastical government committed to the formation of local ministries ie local churches adhering to a common and distinct doctrinal position the spiritual leadership of n oversees and exercises spiritual authority over the n areas in the u s and also countries also n conducts through weekly bible studies weekly worship meetings and its camps regular worship services at established locations n doesn’t ordain ministers however it does encourage formal levels of religious education and over of its employees are ordained ministers or currently licensed n requires ongoing religious training of its staff and volunteers n has literature of its own n does not have an official established place of worship in the sense there is a specific building called a church in each area where religious services are held however n has weekly services at specific locations in various cities and rural areas in that sense each specific location in each area is an established place of worship for the n attendees n has over weekly worship services depending on the location of each service n has a regular congregation average of between and people n also has regular religious services at its weekly bible studies classes camps and its regional and national conventions while it does not have formal schools_for the preparation of it ministers it has a training program for its staff and volunteers n does not have a traditional membership because its attendees include many teenagers adolescents and college students however the fact remains that numerous people attend n’s weekly services attending either the bible studies classes or the worship services also over big_number college students throughout the u s attend n’s programs throughout the year and over big_number students attend worship services through n’s camps these statistics show a significant number of people associate themselves with n on a regular basis which is the equivalent of membership therefore because the vast majority of the american guidance foundation criteria are present n qualifies as a church within the meaning of sec_170 of the code conclusion accordingly based on the information furnished we rule n qualifies as a church within the meaning of sec_509 and sec_170 of the code this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely s debra j kawecki esq manager exempt_organizations technical group
